Citation Nr: 1456536	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of dental trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1970 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the claims for entitlement to service connection for residual of dental trauma and entitlement for purposes of dental treatment.    

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010, and a hearing transcript is associated with the claims file. 

In November 2011, the Board remanded the matter for entitlement to service connection for residuals of dental trauma, to include for the purposes of dental treatment to the RO (via the Appeals Management Center (AMC)) for additional development.  The Board instructed the RO/AMC to obtain outstanding records of service and post-service dental treatment and to provide the Veteran with a VA dental examination to determine the nature and etiology of his claimed dental disorder.  

Based on the findings from a March 2012 VA dental examination, the AMC, in a July 2012 rating decision, awarded entitlement to service connection for dental treatment purposes for the loss of teeth number 8, 11, and 25 due to trauma.  The Veteran did not appeal that award and the matter is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The United States Court of Appeals for Veterans Claims (Court) has held that Agency of Original Jurisdiction (AOJ) compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011, the Board instructed the RO (via the AMC) to attempt to obtain any outstanding records of service dental records dated prior to March 1985.  Pursuant to the Board's remand directives, the RO contacted the National Personnel Records Center (NPRC) but only requested a copy of the Veteran's entrance examination.  While the record does contain a number of the Veteran's service treatment records for his 20 years of service, it only contains a limited number of service dental records.  The available service dental records appear to include the Veteran's dental treatment at Fort Eustis, Fort Campbell and Fort Devens since 1985.  The Veteran has testified that he received initial dental treatment in Schweinfurt, Germany, and he subsequently treatment on several occasions, including in Fort Campbell, Kentucky, in the 2nd Infantry Division in Korea, and at Fort Douglas, Utah.  At no point has requests been made to the to all appropriate agencies, including but not limited to the NPRC, for the Veteran's outstanding service dental records dated prior to March 1985 when he was stationed in Schweinfurt, Germany, in the 2nd Infantry Division in Korea, and at Fort Douglas, Utah.  

A remand is also needed in order to obtain a VA supplemental medical opinion that addresses whether the Veteran has any current dental disability involving loss of substance of the body of maxilla or mandible as residual of dental trauma.  The Veteran was afforded a March 2012 VA dental examination which reflects findings of loss of bone on the mandibular anterior (around teeth number 23 and 25).  However, the March 2013 VA examiner concluded that he could not state whether the loss of bone on the mandibular was related to the in-service dental trauma without resort to mere speculation.  The March 2012 VA examiner failed to provide an explanation for why an opinion could not be provided.  A supplemental VA medical opinion was obtain in September 2012, and that VA examiner was also unable to provide a medical opinion without resort to mere speculation because the only x-ray films available were from 2012 and there were lots of reasons for his level of bone loss.  It does not appear that the September 2012 VA examiner reviewed or considered the available service dental x-rays dated in August 1985, March 1988, or January 1990.  As such, the September 2012 VA examiner's medical opinion is inadequate.  On remand, a supplemental VA medical opinion should be obtained that considers all the available evidence of record, including the service dental x-ray films. 

Accordingly, the case is REMANDED for the following action:

1. Make additional requests, as necessary, for any outstanding service dental records, dated from July 1970 through March 1985 from Schweinfurt, Germany, in the 2nd Infantry Division in Korea, and at Fort Douglas, Utah.  Requests should be made to all appropriate facilities, including but not limited to the NPRC.

2. Ask the Veteran to identify any non-VA dental providers since his separation from service in October 1990, and to complete an authorization form (VA Form 21-4142) to allow VA to obtain such records. After receiving the necessary authorization, make reasonable requests to obtain such records.

3. All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for Federal records, including service dental records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If such a determination is made, a formal finding should be documented in the claims file.  Reasonable requests must be made to obtain any identified non-Federal records.  If any records cannot be obtained after making appropriate requests, the Veteran should be notified of any missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

4.  The Veteran's claims files should be forwarded to an appropriate VA examiner to review of the claims files and to provide an addendum opinion.  Based on a review of the record, to include any pertinent records contained in the Veteran's Virtual VA electronic file, the examiner should clearly state whether the Veteran has a current dental disability involving loss of substance of the body of maxilla or mandible as residual of in-service dental trauma. 

The examiner is asked to review all pertinent documents in the claims file in conjunction with an addendum opinion.  In particular, the VA examiner should consider all the available service dental records, including the service dental x-ray films dated in 1985, 1988 and 1990.  A full rationale for all opinions and conclusions should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

5. After completing any further development as may be indicated by any response upon remand, readjudicate the Veteran's claim for residuals of dental trauma.  Readjudication should be based on all lay and medical evidence of record.  If the claim remains denied, furnish a Supplemental Statement of the Case (SSOC) to the Veteran and his representative which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




